PER CURIAM.
The defendants in a mortgage foreclosure proceeding appeal an order rein*821stating the action despite an earlier order of the court dismissing the action without prejudice. We reverse.
When the defendants fell into foreclosure, this action was commenced where it proceeded to final judgment of foreclosure. The defendants then satisfied required past due payments, fees, and costs due to the plaintiff in foreclosure following which they applied for a voluntary dismissal. The court confirmed an order dismissing the action without prejudice. When the defendants a few months later again became delinquent in payments, the plaintiffs rather than proceed with the institution of a new action, ex parte requested the trial court to vacate the prior order of dismissal. The defendants appeal from the entry of that order. Upon inspection of the record and the plaintiffs confession of error, we agree that the trial court lacked jurisdiction to vacate the dismissal after the previous order of dismissal without prejudice culminated into finality. Derma Lift Salon, Inc. v. Swanko, 419 So.2d 1180 (Fla. 3d DCA 1982).
REVERSED AND REMANDED.